02-12-447-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00447-CR
 
 



Gary
  Wayne Tarver
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 355th District
  Court
 
of
  Hood County (CR11889)
 
November
  1, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00447-CR
 
 



Gary Wayne Tarver


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 355th
District Court OF Hood COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Gary Wayne Tarver attempts to appeal his conviction for DWI-subsequent
offense.  The trial court imposed Tarver’s sentence on November 29, 2011. 
Therefore, his notice of appeal was due by December 29, 2011, but was not
filed until September 28, 2012.  See Tex. R. App. P. 26.2(a), 26.3. 
Tarver also filed a motion for extension of time to file the notice of appeal.
          If
a notice of appeal is not timely filed, the court of appeals has no option but
to dismiss the appeal for lack of jurisdiction.  Castillo v. State, 369
S.W.3d 196, 198 (Tex. Crim. App. 2012).  The remedy for a defendant with a
final felony conviction who seeks an out-of-time appeal is by way of
post-conviction writ of habeas corpus under article 11.07 of the code of
criminal procedure.  Richardson v. State, No. 05-02-01592-CR, 2002 WL
31371944, at *1 (Tex. App.—Dallas Oct. 22, 2002, no pet.) (not designated
for publication).  Accordingly, we deny Tarver’s motion for extension of time
to file a late notice of appeal, and we dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON,
C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  November 1, 2012




[1]See Tex. R. App. P. 47.4.